The order which directed a hearing to aid the court in its determination of the visitation issue is not a dispositional order and is not appealable as of right (see, Family Ct Act § 1112; Matter of Perri v Mariarossi, 172 AD2d 671; Matter of Harley v Harley, 129 AD2d 843; Matter of Schultz v Schultz, 117 AD2d 737; see also, Dallin v Dallin, 225 AD2d 729; Brevetti v Brevetti, 182 AD2d 606). No application for leave to appeal has been made, and in light of the fact that a hearing has been ordered at which the parties may present evidence regarding what visitation schedule would best benefit the child, we decline to exercise our discretionary power to deem the notice of appeal to be an application for leave to appeal (see, Matter of Zimmer v Peno, 194 AD2d 928; Matter of Schultz v Schultz, supra). Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.